                                           Case 4:19-cv-00717-JST Document 49 Filed 06/20/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         IN RE CALIFORNIA BAIL BOND
                                   7                                                         Lead Case No. 19-cv-00717-JST
                                         ANTITRUST LITIGATION
                                   8     This Document Relates To:
                                                                                             ORDER GRANTING LEAVE TO FILE
                                   9                     ALL ACTIONS                         MOTION FOR RECONSIDERATION

                                  10                                                         Re: ECF No. 47

                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiffs seek leave to file a motion for reconsideration of the Court’s order granting their

                                  14   motion to appoint interim class counsel and denying their motion to appoint an executive

                                  15   committee. ECF No. 47. Plaintiffs object only to the portion of the Court’s order directing that

                                  16   proposed guidelines for attorney’s fees include a provision that “contract attorneys will be billed

                                  17   only at the rates actually paid to and received by such attorneys, without markup.” ECF No. 44 at

                                  18   4; see also ECF No. 47 at 2.

                                  19          The Court hereby grants leave to file the proposed motion for reconsideration. See ECF

                                  20   No. 47-1. Plaintiffs shall file the motion by June 27, 2019. Until the Court decides the motion, or

                                  21   until further order of the Court, Plaintiffs shall record contract attorney time at both the actual rate

                                  22   of pay and Plaintiffs’ proposed prevailing market rate.

                                  23          IT IS SO ORDERED.

                                  24   Dated: June 19, 2019
                                                                                         ______________________________________
                                  25
                                                                                                       JON S. TIGAR
                                  26                                                             United States District Judge

                                  27

                                  28
